Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 23, 2019

                                      No. 04-19-00318-CV

                                    Leticia R. BENAVIDES,
                                            Appellant

                                                v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
         In an order dated November 12, 2019, we ordered the court reporter, Ms. Cynthia Lenz,
to file all outstanding volumes of the reporter’s record in appeal numbers 04-19-00485-CV and
04-19-00315-CV before filing the reporter’s record in this appeal. Ms. Lenz filed the reporter’s
record in appeal number 04-19-00485-CV on December 17, 2019. Since our prior order, appeal
number 04-19-00315-CV has settled.

        Therefore, it is ORDERED that Ms. Lenz file all outstanding volumes of the reporter’s
record in this appeal no later than forty-five (45) days from the date of this order. Requests for
further extensions will not be granted absent a showing of good cause. Any request for further
extensions must be accompanied by a signed, status report containing a description of the work
completed, including:

       •   A description of the transcript by day with the date, description, page counts, and
           remarks for each day;
       •   A list of the page counts for the total number of pages and the number of pages
           edited, proofread, and formatted into the required electronic form (including
           bookmarks); and
       •   A description of any problems the court reporter reasonably believes may delay the
           completion of the record.
        Time spent doing work other than preparing the record for this appeal will not be an
adequate ground for a further extension of time or an excuse for failing to comply with this
order. See TEX. R. APP. P. 13.3 (stating the reporter’s duties relating to proceedings in the appeals
court “take preference over other work”); id. R. 35.3(c) (“The appellate court may enter any
order necessary to ensure the timely filing of the appellate record.”).

         If the record is not timely filed, a show cause order may issue directing Ms. Lenz to
appear on a day certain and show cause why she should not be held in contempt for failing to file
the record(s) and for violating this order. The clerk of this court is ORDERED to cause a copy of
this order to be served on Ms. Lenz by certified mail, return receipt requested, with delivery
restricted to addressee only, or to give other personal notice of this order with proof of delivery.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” id. R. 35.3(c), it is further ORDERED that the clerk of this court serve a
copy of this order on the trial court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court